Candler, Justice.
This is a statutory action for land which the plaintiff brought against the defendant as administratrix of the estate of John M. Smith, and the only exception is to a summary judgment sustaining a plea of res judicata. The record indisputably shows that a prior suit between these same parties involving ownership of the identical land resulted, when tried on its merits, in a judgment for the defendant decreeing title to the land involved in her intestate, and the plaintiff seeks in this suit to avoid the conclusiveness of that judgment solely on the ground that a deed she offered in evidence on the former trial was erroneously excluded from evidence. For cases holding adversely to the plaintiff on this contention, see Morris v. Murphy, 95 Ga. 307 (22 SE 635, 51 ASR 81); and Bowman v. Bowman, 215 Ga. 560 (111 SE2d 226). The plaintiff brought her former case to this court for review but her bill of exceptions was dismissed for want of a proper assignment of error. See Sirmons v. Banks, 219 Ga. 535 (135 SE2d 897). Since such former judgment has not been reversed or set aside, the defendant’s plea of res judicata was properly sustained. Code § 110-501; White v. Bleckley, 114 Ga. 155 (39 SE 946).

Judgment affirmed.


All the Justices concur.